DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 26-42 are pending and presented for examination. Claims 1-25 were cancelled via the instant preliminary amendment dated 27 September 2021. Applicants elected (without traverse) Group I claims 1-19 which they consider as reading on new claims 26-42, all other remaining Groups were cancelled. The restriction requirement is made FINAL.

Claim Interpretation
The term “graphenized” is beign construed as the solution containing the exfoliated graphite particles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 26-30, 32, 33 and 35-42 are rejected under 35 U.S.C. 103 as being unpatentable over “Achieving concentrated graphene dispersions in water/acetone mixtures by the strategy of tailoring Hansen solubility parameters” to Yi et al. (hereinafter, “Yi at __”) in view of “Turbulence-assisted shear exfoliation of graphene using household detergent and a kitchen blender” to Varrla et al. (hereinafter, “Varrla at __”).
Regarding claims 26, 28 and 29, Yi discloses a method of making graphene (Yi at “Abstract”) comprising:
Mixing graphite (<=300 mesh, Yi at 2 L col) with a liquid medium comprising water and acetone (which has a surface tension approximately equal to a surface energy of the graphite particles) to cause formation of a stable liquid dispersion in which the liquid medium promotes dispersion of the graphite particles therein and conditions the graphite particles in the liquid dispersion to promote exfoliated of the graphite particles (Id.).
However, YI does not expressly state application of ultra-high Reynolds number turbulent flow to the liquid dispersion to generate local shear rates in excess of 1000/s within the liquid dispersion to cause exfoliation of the graphite particles within the liquid dispersion to convert the graphite particles to graphene particles within the liquid dispersion.
Varrla in a method of exfoliating graphite to produce graphene (Varrla at “Abstract”) discloses application of high Reynolds number shear rates (2.8e4/s, Varrla at 11816 R col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Yi in view of the high shear rate of Varrla. The teaching or suggested motivation in doing so is substituting the sonication of Yi for the blender of Varrla in that it can process larger volumes quickly (Varrla at 11815 L col) vis a vis enable industrial scale production (Varrla at 11810 L col).

Turning to claim 30, the blender produces a plurality of vortex flow streams along a central flow axis at relatively high flow velocities through a disintegration zone within the vortices.
As to claim 32, more than 80% are less than 12 layer (Varrla at “Fig.2(G)”).
Turning to claims 33 and 35, acetone is added at 75% and water at 25% (Yi at “Abstract”).
As to claims 36 and 37, graphite is added to the solution at 0.05g/mL so 5% for Varrla and 30 mg/mL for Yi.
As to claim 39, “Fig. 2” of Varrla shows a poisson distribution.
	Regarding claim 40, Yi in view of Varrla discloses a process for producing graphene from graphite (Yi and Varrla at “Abstract”) comprising:
Mixing graphite at a concentration of 30-50 mg/mL (equivalent to g/L) in a water/acetone solution having a water/acetonate ratio of 3/1, with the water/acetone ratio selected to form the water/acetone solution with a surface energy that substnantially equals a surface energy of the graphite and any produced graphene (Yi at 2); and
Extraction of the graphene produced from the water/acetone mixture by filtration (Yi at 2. While centrifugation is disclosed before then, one of ordinary skill in the art not wishing to remove larger materials would not centrifugate).
However, Yi does not expressly state the exfoliation aspect.
Mechanically exfoliating the graphite by application of ultra-high shear forces to form graphene nanosheets (meeting platelets/flakes) without using oxidizing agents or surfactants (Yi does not require them) and the high shear of Varrla means that sonication or ball milling or high temperatures are unnecessary (Varrla at 1).
vis a vis enable industrial scale production (Varrla at 11810 L col).
As to claim 41, Yi does not want to utilize surfactants (Yi at 2 L col).
Regarding claim 42, no temperature is stated and high temperatures are not wanted, as such usage of room temperature is considered to be an obvious expedient. 

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Varrla and “Tailored Crumpling and Unfolding of Spray-Dried Pristine Graphene and Graphene Oxide Sheets” to Parviz et al. (hereinafter, “Parviz at __”).
	Regarding claim 40, Yi in view of Varrla discloses a process for producing graphene from graphite (Yi and Varrla at “Abstract”) comprising:
Mixing graphite at a concentration of 30-50 mg/mL (equivalent to g/L) in a water/acetone solution having a water/acetonate ratio of 3/1, with the water/acetone ratio selected to form the water/acetone solution with a surface energy that substnantially equals a surface energy of the graphite and any produced graphene (Yi at 2).
However, Yi does not expressly state the exfoliation aspect nor the extraction via filtration or spray drying.
Mechanically exfoliating the graphite by application of ultra-high shear forces to form graphene nanosheets (meeting platelets/flakes) without using oxidizing agents or surfactants (Yi does not require them) and the high shear of Varrla means that sonication or ball milling or high temperatures are unnecessary (Varrla at 1).
vis a vis enable industrial scale production (Varrla at 11810 L col).
Parviz in a method of making graphene discloses spray drying of graphene from a dispersion (Parviz at “Abstract”, while centrifugation is utilized, “without the necessity of prior centrifugation” is not considered to have patentable weight as if one of ordinary skill in the art does not want to remove larger materials then they would not centrifugate).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Yi in view of the spray drying of Parviz. The teaching or suggested motivation in doing so being production of crumpled graphene products (Id.).
As to claim 41, Yi does not want to utilize surfactants (Yi at 2 L col).
Regarding claim 42, no temperature is stated and high temperatures are not wanted, as such usage of room temperature is considered to be an obvious expedient. 

Claims 26-30, 32-34, 36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over “Graphene Dispersion and Exfoliation in Low Boiling Point Solvents” to O’Neill et al. (hereinafter, “O’Neill at __”) in view of “Scalable production of large quantities of defect-free few-layer graphene by shear exfoliation in liquids” to Paton et al. (hereinafter, “Paton at __”).
Regarding claims 26, 28, 29, 33, 34, O’Neill discloses a method for making graphene (O’Neill at 5423 R col) comprising:
Id., inherent due to acetone usage as claimed).
However, O’Neill does not expressly state application of ultra-high Reynolds number turbulent flow to the liquid dispersion to generate shear forces in excess of 1000/s within the liqid dispersion to cause exfoliation of graphite particles within the liquid dispersion to convert the graphite particles to graphene particles within the liquid dispersion.
Paton, in a method of making graphene (Paton at “Abstract”) discloses application of more than 1000/s (Paton at “Abstract”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of O’Neill in view of substituting the sonication of O’Neill for the high shear mixing of Paton. The teaching or suggested motivation in doing so is to treat larger dispersion volumes (Paton at 624 R col).
As to claim 27, thin film formation via aggregation is disclosed (O’Neill at 5426 R col).
Turning to claim 30, the mixer of Paton forms flow streams in an overall vortex flow direction (Paton at “Figure 1(a) & (b)”).
With respect to claims 32 and 38, more than 80% of graphene are less than 12 layers (Paton at “Figure 1(i)”).
Regarding claim 36, 50 mg/ml (5%) is added (Paton at 625 L col).


Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 31, none of the cited prior art either alone or in combination discloses eddy recirculation zones and a plurality of tortuous paths to cause the plurality of flow streams for sharp disruptive changes for a hsear number in excess of 10e6. Paton and Parviz are the closest piece of prior art and they do not achieve their shear rates via such a setup.

Conclusion
Claims 26-30 and 32-42 are rejected. Claim 31 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP

Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759